Citation Nr: 1105743	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied service connection 
for hearing loss and tinnitus.


FINDING OF FACT

The competent medical and lay evidence of record is credible, and 
establishes that the Veteran's hearing loss and tinnitus are at 
least as likely as not the result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grants of service connection for bilateral hearing loss and 
tinnitus constitute a complete grant of the benefits sought on 
appeal with respect to those issues.  As such, any defect with 
regard to VA's duty to notify and assist the Veteran with the 
development of his claim is harmless error, and no further 
discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss and 
tinnitus.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hearing loss (an 
organic disease of the nervous system) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 
C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records (STRs) show that the 
Veteran underwent an audiogram at induction in August 1962 as 
well as at the time of separation in July 1966.  Pure tone 
thresholds in decibels in August 1962 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-10
n/a
-5
LEFT
10
0
-5
n/a
0

No reading was taken at 6000 Hz, but the pure tone threshold at 
8000 Hz was 5 in the right ear and -5 in the left ear.  

Pure tone thresholds, in decibels, in July 1966 were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
n/a
n/a
5
LEFT
10
5
n/a
n/a
5

At 6000 Hz, the pure tone threshold, in decibels, was15 in the 
right ear and 15 in the left ear.  

Based on the foregoing, a hearing loss for VA purposes is not 
shown at the time of enlistment or at the time of discharge; 
however, there is a slight decrease in the Veteran's hearing at 
the time of discharge compared to his hearing at enlistment.  
There is a threshold shift of 5 in the left ear at 1000 Hz and 
4000 Hz and there is a threshold shift of 10 in the right ear at 
4000 Hz.  Thus, there is objective evidence of some decrease in 
hearing at the time of discharge from service, albeit mild at 
most.  

At a private ENT examination in October 2005, it was noted that 
the Veteran had a Eustachian tube dysfunction.  It was also noted 
that the Veteran had a history of established hearing loss 
following a viral upper respiratory infection and a history of 
noise exposure in the work place with possible acoustic injury.  
There was no mention of the Veteran's military noise exposure.  

By January 2006, however, the Veteran's otologic symptoms had 
resolved.  Nasal and fundoscopic evaluation were normal.  He 
reportedly had made significant improvement with Singular.  He 
did, however, present with a symmetric sensorineural hearing 
loss.  

A July 2007 private audiology report noted that the Veteran had a 
mild to profound sensorineural hearing loss bilaterally.  The 
Veteran reported constant bilateral tinnitus as well.  The 
Veteran noted a history of military and occupational noise 
exposure.

A May 2008 private memo from a hearing instrument specialist 
notes that the Veteran had a moderate to profound sensorineural 
hearing loss in both ears.  His case history suggested that the 
hearing loss appeared to be noise-induced.  

In September 2008, the Veteran's private ENT, Dr. R.A., noted 
that the Veteran had a hearing loss pattern that was typical of 
noise exposure that was typically seen from military service-
related noise.  

At a VA examination in September 2008, the Veteran reported 
working around jet engine noise during service and on the flight 
line.  He also reported 30 years of post-service noise exposure 
working at GM manufacturing car parts. The Veteran reported the 
onset of tinnitus in 1966.  

The audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
85
90
LEFT
55
55
65
90
90

The average in the right ear is 69 and the average in the left 
ear is 75.  Speech recognition score was 68 in the right ear and 
50 in the left ear.  Tympanometry was within normal limits 
bilaterally.

The diagnosis was bilateral moderate to profound sensorineural 
hearing loss and subjective tinnitus bilaterally.  The examiner 
opined that the Veteran's current hearing loss and tinnitus were 
less likely as not related to military service because no hearing 
loss was noted on the Veteran's separation examination in 1966.  

In response to the VA examiner's opinion, the Veteran submitted 
several statements supporting his claim of service connection.  
In those statements, the Veteran specifically reiterated that he 
first noticed a hearing loss and tinnitus during service after 
his exposure to jet engine noise.  The Veteran also stated that 
he was not afforded ear protection during service, but was 
provided hearing protection during his post-service occupation 
with GM.  The Veteran further stated that GM required him to wear 
the ear muffs at all times on the job.  As an OSHA requirement 
and a GM safety requirement, the Veteran was aware that he could 
be fired from his job if he failed to wear hearing protection; 
thus, he wore it at all times.  

There is no reason to doubt the Veteran's credibility with regard 
to his statements regarding the onset of his hearing loss and 
tinnitus, and with regard to the use of hearing protection during 
his post-service occupation with GM.  

In sum, the evidence of record shows a current bilateral hearing 
loss for VA purposes as well as a diagnosis of tinnitus.  The 
Veteran has reported significant exposure to acoustic trauma, 
without ear protection, during service.  The Veteran has also 
reported that he noticed a hearing loss and tinnitus shortly 
after the noise exposure.  The Veteran is certainly competent to 
testify as to a symptom such as hearing loss and ringing in the 
ears which is non-medical in nature, however, even if he is not 
necessarily competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran 
has indicated that he noticed tinnitus and a decrease in his 
ability to hear since service.  He is competent to report such 
symptoms, and there is no reason to doubt the Veteran's 
assertions that he noticed tinnitus and a decrease in his hearing 
during service.  The Veteran's credible statements, along with 
the private examiner's opinion provide the necessary criteria to 
grant this claim.  The Veteran's private ENT, who is deemed to be 
an expert in the field of hearing loss, indicated that the 
Veteran's pattern of hearing loss was consistent with his 
reported military acoustic trauma.  

While the VA examiner opined that the Veteran's hearing loss and 
tinnitus were not service-related, that examiner was not privy to 
the information provided by the Veteran subsequent to the 
examination.  That is, the VA examiner was unaware that the 
Veteran used hearing protection throughout his occupational 
career with GM, but was not provided hearing protection during 
service.  Furthermore, the VA examiner did not consider the 
Veteran's own self-reported history of the onset of hearing loss 
and tinnitus during service.  This is critical in this case given 
that the STR's do, in fact, show a mild threshold shift in the 
Veteran's hearing between the time of entry into service and the 
time of service discharge.  Although an actual hearing loss for 
VA purposes was not demonstrated, the Veteran's reports of some 
hearing loss noted during service are supported by the objective 
evidence in the claims file.  This finding, along with the 
Veteran's credible, competent and probative statements and the 
private opinion, outweighs the VA examiner's opinion in this 
case.  

Finally, the October 2005 report showing a Eustachian tube 
dysfunction is not relevant here because it showed that the 
Veteran had developed a otologic problem in 2002 which had 
eventually resolved by early 2006; yet, the Veteran had reported 
hearing loss prior to that time, and since that time.  Moreover, 
more recent records show a current hearing loss disability 
without any separate otologic disability.  

For the foregoing reasons, all doubt is resolved in the Veteran's 
favor, and it is at least as likely as not that the Veteran's 
hearing loss and tinnitus are linked to in-service noise 
exposure.  The Veteran is therefore entitled to the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly service connection for hearing loss and tinnitus is 
warranted.  


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


